Preparation for an act is evidence of intent to carry it out.  Testimony as to the behavior of the deceased up to the time of his leaving the house and telling his wife he was going to remove the ashes does not disclose any plan to commit suicide, but from that moment on his actions indicate a plan and purpose to destroy himself.  The gun was assembled, loaded, and discharged. No occasion for assembling it existed other than the use to which he put it.  The evidence, to my mind, shows conclusively that the final act was wilful.
I am authorized to state that Mr. Justice FRITZ concurs in this dissent.